ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Polu Kai Services, L.L.C.                   )      ASBCA No. 60216
                                            )
Under Contract No. N40080- l l-C-2045       )

APPEARANCE FOR THE APPELLANT:                      John M. Manfredonia, Esq.
                                                    Manfredonia Law Offices, LLC
                                                    Creskill, NJ

APPEARANCES FOR THE GOVERNMENT:                    Ronald J. Borro, Esq.
                                                    Navy Chief Trial Attorney
                                                   Pamela J. Nestell, Esq.
                                                    Senior Trial Attorney
                                                   Rachel J. Goldstein, Esq.
                                                    Trial Attorney

                               ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within 120
days of the date of this Order.

      Dated: 27 September 2016



                                                TERRENCE S. HARTMAN
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60216, Appeal of Polu Kai Services,
LLC, rendered in conformance with the Board's Charter.




      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals